DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 & 21
Cancelled: Claims  8, 20 & 22
Added: Claim 23
Therefore Claims 1 – 7, 9 – 19, 21 and 23 are now pending.

Response to Arguments
Applicant’s arguments filed 11/09/2020, with respect to Claims 1 – 7, 9 – 19, 21 and 23 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 7, 9 – 19, 21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as following:
Claim 1: “an arm mount that operatively couples to the arm to define a rotational axis wherein the display is rotatable about the rotational axis; and an input tool that mounts to a side of the display, wherein the input tool comprises a wheel rotatable about an axis that controls digitization circuitry stylus functionality, wherein the input tool mounts to the side of the display such that the axis is substantially parallel to the rotational axis.”

Claim 21: “an arm operatively coupled to the base, wherein the display comprises an arm mount that operatively couples to the arm to define a rotational axis wherein the display is rotatable about the rotational axis; an input tool that mounts to a side of the display, wherein the input tool comprises a wheel rotatable about an axis, wherein the input tool mounts to the side of the display such that the axis is substantially parallel to the rotational axis; and menu circuitry, wherein the input tool is operatively coupled to the menu circuitry, wherein the menu circuitry comprises stylus menu items and wherein rotation of the wheel of the input tool navigates at least a portion of the stylus menu items.”

“an arm mount that operatively couples to the arm to define a rotational axis wherein the display is rotatable about the rotational axis; and an input tool that comprises a wheel rotatable about an axis, wherein the input tool is mountable to the display wherein the axis of the input tool is substantially aligned with the rotational axis.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625